COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  TYISHA MICHELLE JONES,                           §                No. 08-16-00269-CR

                         Appellant,                §                  Appeal from the

  v.                                               §                 120th District Court

  THE STATE OF TEXAS,                              §             of El Paso County, Texas

                         State.                    §                (TC# 20130D06247)

                                               §
                                             ORDER

       The reporter’s record was due to be filed on March 8, 2017 and none has been filed.
Mary Caraveo, Official Court Reporter for the 120th District Court of El Paso County, advised
the Court on March 14, 2017 and March 30, 2017 that Appellant has not made financial
arrangements for the preparation of the reporter’s record.

        Therefore, it is ORDERED that the trial court conduct a hearing in order to determine
whether appellant wishes to continue the appeal and whether appellant is indigent and entitled to
have the record provided at no cost to him. If Appellant wishes to continue with the appeal and
he is not entitled to a free record, the court shall determine whether the record has not been filed
due to the ineffective assistance of counsel.

        The trial court shall forward its findings to the District Clerk of El Paso County, Texas,
on or before April 19, 2017. The District Clerk shall prepare and forward a supplemental clerk’s
record containing the trial court’s findings and forward the same to this Court on or before April
29, 2017. Further, the trial court’s reporter shall prepare, certify, and file the record of the trial
court proceedings with this Court on or before April 29, 2017.

       IT IS SO ORDERED this 30th day of March, 2017.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.